04/25/2022



                                                                               Case Number: DA 21-0596
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 21-0596


THE STATE OF MONTANA, and MONTANA DEPARTMENT OF
NATURAL RESOURCES AND CONSERVATION,

      Plaintiffs/Appellees,

v.

AVISTA CORPORATION, a Washington Corporation

      Defendant/Appellant


            On Appeal from the Montana First Judicial District Court,
                           Lewis and Clark County
                          Cause No. ADV-2004-846
                          Honorable Mike Menahan


                                    ORDER


      Upon consideration of Appellees, State of Montana and Montana
Department of Natural Resources and Conservation’s, motion for an extension of
time, made pursuant to M.R.App.P., Rule 26, and good cause appearing,

       IT IS HEREBY ORDERED that Appellees are granted a 30-day extension
from the current deadline of April 28, 2022, within which to file a response
brief. Appellees’ response brief is now due on or before May 28, 2022.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                         April 25 2022